Citation Nr: 0015404	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1944 to March 
1946 and from November 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a compensable evaluation for 
the veteran's postoperative residuals of a right inguinal 
hernia was denied.  The veteran also appeals an October 1996 
rating action which held that new and material evidence had 
not been submitted to reopen a previously disallowed claim of 
service connection for a low back disability.


REMAND

When a claim for VA benefits is disallowed and appellate 
procedures have been either exhausted or not pursued on a 
timely basis, that claim may not be reopened unless the 
claimant submits new and material evidence.  As a result, the 
Board may consider the veteran's claim of service connection 
on the merits only if "new and material evidence" has been 
presented or secured since the claim was finally disallowed 
on any basis.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999).  However, prior to consideration of the present 
claim on the merits, certain development must be completed to 
ensure compliance with the veteran's right to due process.

In his substantive appeal, dated in February 1997, the 
veteran indicated that he wished to appear personally before 
at a local VA office before a Member of the Board.  The 
evidence does not indicate that such a hearing was scheduled 
or that the veteran withdrew his request for a hearing.  Due 
process concerns require that he be afforded the opportunity 
for such hearing.


This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If he still 
desires a hearing, the RO should schedule 
him for such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




